DETAILED ACTION
Claims 15-31 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 11, 2021 is being considered by the examiner.

Allowable Subject Matter
Claims 15-31 are allowed. 
The following is examiner’s statement of reasons for allowance: the present claims 15-31 are allowable over the closest references: Jiang et al. "Cross-linked high conductive membranes based on water soluble ionomer for high performance proton exchange membrane fuel cells", Journal of Power Sources 2013, 241, 529-535, Cai et al. "Poly(vinylidene fluoride) Graft Copolymer Membranes with "Clickable" Surfaces and Their Functionalization", Macromolecules 2011, 44, 4258-4268, Wang et al. "Surface glycolsylation of polymer membrane by thiol-yne click chemistry for affinity adsorption of lectin", Chemical Communications 2011, 47, 3930-3932, Ladet et al. (U.S. Patent 8,663,689) and Hoyle et al. (U.S. Patent Application Publication 2009/0253805). 
Jiang discloses that series of proton exchange membranes prepared by “Click Reaction” are reported. The cross-linked membranes are based on water soluble sulfonated poly (ether ether ketone) containing dipropenyl groups (SDPEEK--1, and the highest methanol permeability of the “Click” cross-linked SDPEEK-8E is only 4.13 x 10~7 cm2 s'1, which is 5 times lower than that of Nafion 117 membrane. All the results imply that the cross-linked membranes with novel thiol cross-linker are promising alternative material for fuel cell application (abstract).
Cai discloses that PVDF-g-PPMA copolymers bearing pendant propargyl functionalities were prepared by thermally induced graft copolymerization of propargyl methacrylate (PMA) from the ozone-preactivated poly(vinylidene fluoride) (PVDF) backbones. Microporous membranes were fabricated from the PVDF-g-PPMA comb copolymers by phase inversion in aqueous media. The PVDF-g-PPMA membrane and pore surfaces with pendant propargyl moieties from the PPMA side chains could be further functionalized via the one-step surface-initiated thiol yne click reaction or alkyne—azide click reaction. The electrolyte-responsive PVDF-g-P[PMA-c!ick-MPS] membranes were prepared via thiol—yne click reaction with 3-mercapto-1-propanesulfonic acid sodium salt (MPS) on the microporous PVDF-g-PPMA membranes. The permeability of aqueous solutions through the PVDF-g-P[PMA-click-MPS] membranes exhibited a dependence on the electrolyte concentration. The PVDF-g-P [PMA-click-[J-CD] membranes were synthesized via the alkyne-azide click reaction of mono(6-azido-6-desoxy) -β-cyclodextrin (azido- β-CD) on the PVDF-g-PPMA membranes. The PVDF-g-P[PMA-click-β-CD-guest-PEO] membranes, diadamantyl-poly(ethylene oxide) (AD-PEO) guest polymer with the β-cyclodextrin (β-CD) host molecules, exhibited good resistance to protein adsorption and fouling under continuous-flow conditions (abstract).
Wang discloses the surface glycosylation of a polymer membrane using thiol-yne click chemistry for affinity adsorption of lectin. A supported microporous membrane of polypropylene is functionalized to provide a carbon-carbon triple bond that is then reacted with a thiol. However, dithiols are not disclosed (abstract).
Ladet discloses a method for adhering a medical gel to biological tissue comprising: providing a medical gel having a plurality of reactive members of a specific binding pair attached to the medical gel; and providing tissue with a plurality of complementary reactive members of the specific binding pair, wherein the complementary reactive members are conjugated to ligands which bind to a receptor to link the complementary reactive members to the tissue via a ligand-receptor linkage and upon contact of the reactive members of the medical gel with the complimentary reactive members linked to the tissue, covalent bonds are formed via click chemistry between the reactive members and the complementary reactive members, adhering the medical gel to the tissue, wherein the medical gel is made of a polymer selected from the group consisting of polysaccharides, mucopolysaccharides, polyaminoacids, proteins, collagen-hydroxyethyl-methacrylate (HEMA), polyphosphazines, polyphosphoesters, polyethylene glycol, polyethylene oxide, polyvinyl alcohol, polyvinylpyrrolidone, polyethyloxazoline, polyethylene oxide-co-polypropyleneoxide block copolymers, PGA-PEG-PGA block copolymers, PGA-PEG diblock copolymers, acrylates, PEG-oligoglycolylacrylates, polyacrylonitriles (PAN), 
Hoyle discloses a modified thiol monomer comprising: a multifunctional thiol wherein at least one but not all of the thiol end groups are reacted with a double bond compound, wherein the multifunctional thiol is pentaerythritol tetra-(3-mercaptopropionate) (TetraThiol 1), ethoxylated pentaerythritol tetra-(3-mercaptopropionate) (TetraThiol2), trimethylpropane tri(3-mercapto-propionate) (TriThiol1), glycol 3-mercaptopropionate, poly propylene glycol 3-mercaptopropionate, ethoxylated trimethylpropane tri(3-mercapto-propionate) (TriThiol2), ethoxylated glycol dimercaptoacetate, trimethylolpropane trimercaptoacetate, glycol di-(3-mercaptopropionate), 1,4-bis (3-mercaptobutylyloxy) butane, pentaerithrytol tetrakis (3-mercaptobutylate), tris[2-(3-mercaptopropionyloxy)ethyl]isocyanurate (Trithiol3), or 1,3,5-Tris(3-melcaptobutyloxethyl)-1,3,5-triazine-2,4,6(1 H,3H,5H)-trione (claims 1 -5).
However, Jiang et al., Cai et al., Wang et al., Ladet et al., and Hoyle et al. do not disclose or fairly suggest the claimed method of separating a substance from a fluid, comprising the steps of: 
contacting at a first flow rate a first fluid comprising a substance with a composite material comprising: 
a support member, comprising a plurality of pores extending through the support member; and 

wherein 
the macroporous cross-linked gel is located in the pores of the support member;
the macropores of the macroporous cross-linked gel are smaller than the pores of the support member; 
the first monomer comprises two thiol functional groups, wherein the first monomer is 2,2'-(ethylenedioxy)diethanethiol (EDDET); and 
the first cross-linker comprises (i) at least three carbon-carbon double bonds or (ii) at least two carbon-carbon triple bonds, wherein the first cross-linker is 1,3,5-triallyl-1,3,5-triazine-2,4,6(1H,3H,5H)-trione (TATATO), 1,7-octadiyne, or a mixture thereof,   
thereby adsorbing or absorbing a portion of the substance onto the composite material, as per instant claim 1.
As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Jiang et al., Cai et al., Wang et al., Ladet et al., and Hoyle et al. to render the present invention anticipated or obvious to one of ordinary skill in the art.
In the light of the above discussion, it is evident as to why the present claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance”. 

					Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764